[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-15783         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 1, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                                 D.C. Docket No. 3:10-cv-00914-JBT



TERRY JONES,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                               versus

COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllllllllllllllllllllllll                             Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                            (June 1, 2012)

Before MARTIN, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

         Terry Jones appeals the district court’s decision to affirm the
Commissioner’s denial of his applications for a period of disability and for

disability insurance benefits. On appeal, Jones argues that the administrative law

judge (“ALJ”) did not properly assess his residual functional capacity (“RFC”).

      “We review the Commissioner’s decision to determine if it is supported by

substantial evidence and based on proper legal standards.” Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (quotation marks omitted).

“Substantial evidence is such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Cannon v. Bowen, 858 F.2d 1541,

1544 (11th Cir. 1988) (quotation marks omitted). “It is more than a scintilla, but

less than a preponderance.” Id. (quotation marks omitted). Like the district court,

“[w]e may not decide the facts anew, reweigh the evidence, or substitute our

judgment for that of the Commissioner.” Phillips v. Barnhart, 357 F.3d 1232,

1240 n.8 (11th Cir. 2004) (quotation marks and alterations omitted).

      Under the Social Security Act, a person is disabled if he is unable “to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment.” 42 U.S.C. § 423(d)(1)(A). The Commissioner

uses a familiar, five-step process to determine whether a claimant meets this

definition. See 20 C.F.R. § 404.1520(a)(4). First, the Commissioner considers the

work activity of the claimant. Id. § 404.1520(a)(4)(i). If the claimant is

                                          2
performing substantial gainful activity, then he is not disabled. Id. If he is not

performing such activity, then the Commissioner moves to the second step, where

he considers the medical severity of the claimant’s alleged impairments. Id.

§ 404.1520(a)(4)(ii). If the claimant does not have an impairment, or a

combination of impairments, that is severe, then the claimant is not disabled. Id.

      At the third step, the Commissioner determines whether the claimant’s

impairment or combination of impairments meets or equals a listed impairment.

Id. § 404.1520(a)(4)(iii). If so, then the claimant is considered disabled. Id. If

not, the Commissioner proceeds to the fourth step of the process, which entails an

assessment of the claimant’s RFC. Id. § 404.1520(a)(4)(iv). The question is

whether the claimant’s RFC renders him capable of performing “past relevant

work.” Id. If so, then the claimant is not disabled. Id. If not, the Commissioner

goes to the last step of the evaluation process, which focuses on whether the

claimant “can make an adjustment to other work,” id. § 404.1520(a)(4)(v)—that is,

whether the claimant can perform “any other work that exists in the national

economy,” id. § 404.1545(a)(5)(ii). If so, then the claimant is not disabled. Id. §

404.1520(g)(1).

      On appeal, Jones argues that the ALJ erred at the fourth step of the

evaluation process—the assessment of his RFC. The ALJ found that Jones “is

                                          3
capable of performing and carrying out simple and repetitive instructions and tasks

on a sustained basis.” According to Jones, this finding is “insufficient” as a matter

of law because “the ability to do simple [and] repetitive things on a sustained basis

does not make a person capable of competitive employment.” This argument is

not persuasive, however. Indeed, at the fourth step of the process, the claimant’s

RFC is judged in relation to the work that the claimant has done in the past, and

not to an abstract notion of “competitive employment.” See id.

§ 404.1520(a)(4)(iv). Here, Jones has not argued that his past work as a

construction laborer required more than the capacity to “perform simple and

repetitive tasks on a sustained basis.”

       Jones also attempts to suggest that substantial evidence does not support the

ALJ’s factual finding that his RFC allows him to do so. He emphasizes that, on

the RFC assessment forms, two of the doctors who evaluated him—Dr. Michael

Zelenka and Dr. Val Bee—checked the box “Moderately Limited” with regard to

his “ability to complete a normal workday and workweek without interruptions

from psychologically based symptoms and to perform at a consistent pace without

an unreasonable number and length of rest periods.” He notes that the third doctor

who evaluated him, Dr. Louis Legum, also indicated that there was a “marked”

limitation as to his ability in that respect.

                                                4
      This argument is also unavailing because it does not consider “all of the

relevant medical and other evidence” that was before the ALJ. 20 C.F.R. §

404.1545(a)(3) (emphasis added). The Social Security Administration’s Programs

Operations Manual System (POMS) clarifies that the boxes checked by Dr.

Zelenka and Dr. Bee are only part of a worksheet that “does not constitute the

[doctors’ actual] RFC assessment.” POMS DI § 24510.060(B)(2). Checking the

box “Moderately Limited” means only that the claimant’s capacity is impaired; it

does not indicate the degree and extent of the limitation. See id. §

24510.063(B)(2). After checking the boxes as an “aid,” id. § 24510.060(B)(2), a

doctor is then required to detail his actual RFC assessment. See id. §

24510.060(B)(4).

      Consistent with these directives, both Dr. Zelenka and Dr. Bee, after

checking the various boxes, elaborated on their opinions regarding Jones’s ability

to concentrate. Dr. Zelenka explained that Jones has “occasional” problems with

his attention span, but that he otherwise “retains adequate mental ability to carry

out simple instr[uctions] and to relate adequately to others in a routine work

setting.” Similarly, Dr. Bee stated that Jones “may” have “occasional lapses in

concentration and efficiency,” but that he otherwise “appears mentally capable of

well structured task activity.” These opinions tend to support the ALJ’s finding.

                                          5
      Meanwhile, the ALJ gave “little weight” to Dr. Legum’s assessment that

there is a “marked” limitation to Jones’s ability to concentrate. The ALJ noted

that Dr. Legum made that determination almost two years after he first evaluated

Jones. The ALJ also found Dr. Legum’s assessment to be questionable in part

because, earlier, Dr. Legum had found that Jones “tended to amplify his

symptoms.” Cf. Phillips, 357 F.3d at 1240–41 (holding that a doctor’s opinion can

be discounted if it is inconsistent with his own notes). Finally, the ALJ had the

opportunity to observe Jones’s demeanor at the hearing, and he did not detect “any

evidence of a memory or concentration problem.” Cf. Macia v. Bowen, 829 F.2d
1009, 1011 (11th Cir. 1987) (holding that an ALJ may consider the demeanor of

an applicant during a hearing).

      At this juncture, it bears repeating that “[w]e may not decide the facts anew,

reweigh the evidence, or substitute our judgment for that of the Commissioner.”

Phillips, 357 F.3d at 1240 n.8 (quotation marks omitted). Rather, the question that

we must answer is whether there is “more than a scintilla” of evidence such that “a

reasonable person would accept [it] as adequate to support [the ALJ’s]

conclusion.” Cannon, 858 F.2d at 1544. Because the answer is yes, the

Commissioner’s decision must be affirmed.

      AFFIRMED.

                                         6